SCIRICA, Circuit Judge, concurring
I agree with my colleagues that the term "project," as used in Section 3.8 of the Delaware River Basin Compact, is ambiguous, and that the matter should be remanded to the District Court for fact-finding respecting the Compact drafters' intent. But I have a considerable concern-involving my colleagues' characterization and evaluation of some of the parties' arguments on the central issue in this case-that precludes me from joining in full their well crafted Opinion.
My colleagues have provided an assessment of the strengths and weaknesses of some of the parties' arguments. In light of our decision to remand, however, I see no need to characterize or evaluate the merits of the parties' contentions. I fully agree that, "[t]o be clear, at this stage, we are not adopting or endorsing either Wayne's interpretation or the Commission's, or anyone else's." Maj. Op. at 533. The parties have raised key arguments the District Court must evaluate in the first instance on remand, without consideration of our *535analysis of the strengths and weaknesses of the case.
Because I would not discuss the merits of the parties' arguments, I concur.